Citation Nr: 0627444	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  05-09 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a dental condition 
for purposes of VA compensation.

2.  Entitlement to service connection for residuals of 
injuries to the mouth and lips.

3.  Entitlement to service connection for a dental condition 
for purposes of VA outpatient treatment. 


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1955 to November 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the July 2003 and August 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manchester, New Hampshire.  The July 2003 RO 
decision denied service connection for dental treatment 
purposes for trauma to two teeth, and the August 2004 RO 
decision denied service connection for trauma to the mouth 
and lips.  After a July 2005 RO hearing, the RO characterized 
the issues on appeal to more accurately reflect the veteran's 
original claim, (service connection for a dental condition), 
by clarifying that the issue on appeal is entitlement to 
service connection for trauma to the mouth, lips and teeth in 
its December 2005 supplemental statement of the case (SSOC).  

While the RO has variously characterized the veteran's 
original claim as claims for service connection for disorders 
involving the teeth, gums, lips and mouth, the Board sees fit 
to recharacterize the veteran's claim as two issues: one 
involving the residuals of dental trauma and the other 
involving residuals of injury to the mouth and lips.      

As discussed in more detail in the REMAND below, the Board 
finds that the veteran filed a timely notice of disagreement 
with the denial of his claim for service connection for a 
dental condition for purposes of VA outpatient treatment, 
thereby initiating, but not perfecting, an appeal.




FINDINGS OF FACT

1.  The veteran does not have a dental condition or 
disability as a result of trauma during active military 
service.

2.  The veteran's dental condition, including front teeth 
extraction, is not a disability for VA compensation purposes.

3.  Residuals of injuries to the mouth and lips were not 
present at the veteran's exit examination or anytime 
thereafter, and no current mouth or lip disorder is 
etiologically related to service.     


CONCLUSIONS OF LAW

1.  The veteran's dental condition may not be service-
connected for VA compensation purposes.  38 C.F.R. § 3.381, 
17.161 (2005).

2.  Service connection for residuals of injuries to the mouth 
and lips is not warranted.  38 U.S.C.A. §§ 1101, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I. Service connection generally

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).



II. Service connection for a dental condition

Generally, treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses and periodontal disease 
will be considered service- connected solely for the purpose 
of determining entitlement to dental examinations or 
outpatient dental treatment under the provisions of 38 C.F.R. 
Chapter 17. 38 C.F.R. § 3.381 (2005).  Under current VA 
regulations, compensation is only available for certain types 
of dental and oral conditions listed under 38 C.F.R. § 4.150, 
such as impairment of the mandible, loss of a portion of the 
ramus, and loss of a portion of the maxilla. Compensation is 
available for loss of teeth only if such is due to loss of 
substance of body of maxilla or mandible. 

The evidence of record indicates that in service, the veteran 
had extraction of the two front teeth in May 1955.  Missing 
teeth may be compensable for rating purposes under Diagnostic 
Code 9913 ("loss of teeth, due to loss of substance of body 
of maxilla or mandible without loss of continuity"). However, 
the Note immediately following states, "these ratings apply 
only to bone loss through trauma or disease such as 
osteomyelitis, and not to the loss of the alveolar process as 
a result of periodontal disease, since such loss is not 
considered disabling." 38 C.F.R. § 4.150, Diagnostic Code 
9913 (2005).

Teeth extracted because of chronic periodontal disease will 
be service-connected only if they were extracted after 180 
days or more of active service.  38 C.F.R. § 3.381(f).  VA's 
General Counsel has held that merely to have had dental 
extractions during service is not tantamount to dental 
trauma, because trauma of teeth, even extractions, in and of 
itself, does not constitute dental trauma. VAOPGCPREC 5-97 
(January 22, 1997). The Board is bound by this opinion. 38 
U.S.C.A. § 7104(c).

Here, the veteran alleges that his dental condition should be 
service connected because it is directly related to his 
military service.  Specifically the veteran contends that 
during basic training at Fort Riley, Kansas, that windstorms 
blew sand, dust, dirt, and branches into his mouth which 
caused his face to swell up because of an infection.  As a 
result of this infection, the veteran reported that his two 
front teeth had to be extracted.  According to the veteran, 
his remaining top teeth recently fell out because his current 
dental condition is directly related to the infection which 
occurred during basic training.  The veteran also contends 
that his condition was exacerbated by the fact that VA had 
denied him access to VA dental treatment.       

Initially, the Board notes that the veteran's service medical 
records show the two front teeth were extracted in May 1955.  
The accompanying entry in the column for "disease or 
injury" indicates "peri" - presumably an abbreviation for 
periodontal disease.  There is no indication of treatment for 
any type of in-service trauma or injury at that time.  The 
applicable regulations listed above clearly provide that 
teeth extracted because of chronic periodontal disease will 
be service-connected only if extracted after 180 days or more 
of active service.  38 C.F.R. § 3.381(f).  In light of the 
fact that the veteran's teeth were extracted before he had 
served over 180 days of active duty service, the veteran's 
claim for service connection for a dental disorder must be 
denied on this basis.  There is no evidence of any ancillary 
injury or residual impact involving the palate, the jaw, or 
other bone or muscles of the mouth. With no evidence of any 
trauma, the veteran's in-service dental treatment has not 
resulted in a disability for which service connection is 
warranted. 

III. Service connection for residuals of injuries to the 
mouth and lips

The veteran's service medical records indicate that except 
for the treatment he received because of a fight in October 
1957, there is no evidence in the veteran's claims file that 
he was treated for injuries to the mouth and lips at anytime 
after October 1957.  The veteran's separation examination in 
November 1957 indicated his lips and mouth were normal.  The 
examination failed to indicate any problems, and the examiner 
reported that the veteran was qualified for separation.  

The veteran has failed to provide any information or 
competent medical evidence to prove that he has a current 
disability or that he is currently suffering from the 
residuals of injuries to the mouth and lips that is related 
to his active military service.  Accordingly, the veteran's 
claim must fail. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for a dental condition and for service 
connection for the residuals of injuries to the mouth and 
lips.  As the preponderance of the evidence is against his 
claims, the benefit of the doubt rule enunciated in 38 C.F.R. 
§ 5107(b) is not applicable.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102.  Accordingly, the claims must be denied.

IV. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

A letter dated in June 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although this letter was not sent prior to initial 
adjudication of the veteran's claims, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, and the claims were readjudicated and an 
additional statement of the case (SOC) was provided to the 
veteran in February 2005, and subsequent supplemental 
statements of the case (SSOC) were provided to the veteran in 
October 2005 and December 2005.  The veteran was aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to his claims.  The June 2004 letter told him to 
provide any relevant evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  As the Board concludes above that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.     

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records have been 
obtained, to the extent available.  38 U.S.C.A § 5103A; 
38 C.F.R. § 3.159.  While the veteran asserts in a February 
2006 letter that VA failed to acquire all dental records that 
relate to his claims, the veteran has not provided VA with 
specific information regarding these records to enable VA to 
request them from the appropriate person or agency.  A June 
2004 letter explained to the veteran that: "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them."  In light of 
the fact that the veteran has failed to provide any specific 
information regarding dental records that he would like VA to 
obtain in support of his claims, the Board concludes VA's 
duty to assist has been satisfied. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim or claims, as 
defined by law.  The Board finds that an examination or 
additional medical opinion is unnecessary to support the 
veteran's claims, for the following reasons.  First, the 
veteran's claim for service connection for a dental condition 
is denied because of the absence of evidence that the 
veteran's current disorder, if he has one, was due to in-
service trauma.  Further, this claim was denied because 
service connection is not warranted for teeth extracted due 
to periodontal disease if the veteran has not served over 180 
days in active service.  38 C.F.R. § 3.381(f).  Because there 
is no reasonable possibility that a medical opinion would aid 
in substantiating the veteran's claim for service connection 
for a dental condition since it could not provide evidence of 
past events, such as the existence of in-service trauma or 
that the veteran's teeth were extracted after 180 days of 
active service, a medical examination is not warranted.  See 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003). 

In addition, a medical examination or opinion is also not 
necessary to support the veteran's claim for service 
connection for residuals of injuries to the mouth and lips.  
The veteran's separation examination indicated that he had 
not sustained chronic injuries to the lips and mouth.  While 
the veteran did sustain injuries in an October 1957 
altercation, there is no indication in the veteran's service 
medical records that the veteran's injuries precipitated 
beyond the normal healing period.  Because of the fact that 
there is no evidence of record that demonstrates that the 
veteran had suffered a chronic disability in service to the 
lips and mouth which could some how be linked to some current 
disability, a medical examination or opinion is not 
warranted.  Id.   

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
Apr. 5, 2006).  


ORDER

1.  Entitlement to service connection for a dental condition 
for purposes of VA compensation is denied.

2.  Entitlement to service connection for residuals of 
injuries to the mouth and lips is denied.


REMAND

In May 2003, the veteran submitted a statement to the RO 
indicating that he was seeking either service connection for 
a dental condition and/or medical benefits from a VA 
outpatient clinic.  The U.S. Court of Appeals for Veterans 
Claims (Court) specifically has held that a claim for service 
connection for a dental disorder is also a claim for VA 
outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 
302 (1993).  It appears this claim was denied in a July 2003 
rating decision, although documents between the RO and the 
Medical Center following the decision indicate the veteran 
may not have been properly notified of the denial, as there 
was some dispute over jurisdiction.  Regardless, in March 
2004, he submitted a notice of disagreement (NOD) to the July 
2003 denial.  Although the claim was subsequently developed 
and certified to the Board as concerning entitlement to VA 
compensation benefits, no further action appears to have been 
taken on that aspect of the veteran's claim concerning 
entitlement to VA outpatient treatment.

The claim must be remanded to allow the RO or the Medical 
Center to provide the veteran with a statement of the case 
(SOC) on this issue.  Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 
408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 
(1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this 
issue will be returned to the Board after issuance of the SOC 
only if perfected by the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
Archbold, 9 Vet. App. at 130.

Accordingly, this claim is remanded for the following:

Provide the veteran and his 
representative a statement of the case as 
to the issue of entitlement to service 
connection for a dental condition for the 
purpose of VA outpatient treatment.  The 
veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
this issue to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, 
the claim should not be certified to the 
Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

The Board intimates no opinion as to the ultimate outcome of 
this claim.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until further notice is obtained.  


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals














 Department of Veterans Affairs


